Title: To Thomas Jefferson from Thomas Sim Lee, 3 September 1793
From: Lee, Thomas Sim
To: Jefferson, Thomas



Anns. Sepr. 3. 1793

I have the Honour to enclose Copies of two Letters lately received from Citizen Moissonier Vice-Consul of the french Republic at Balt. and of my Answers thereto—which you will be pleased to make known to the President of the United States.
For an explanation of the principal subject of those representations, I beg leave to refer to a letter and enclosures which I have this day forwarded to the Secy. of War. I have the honor &ca

T S L

